Motion Granted and Order filed July 19, 2012




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-01030-CR
                                    ____________

                      GINGER DEEANNA FISHER, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 240th District Court
                              Fort Bend County, Texas
                       Trial Court Cause No. 08-DCR-048916A


                                        ORDER

      On July 18, 2012, appellant filed a motion to direct the trial court clerk to forward
original exhibits to this court. See Tex. R. App. P. 34.5(f) and 34.6(g)(2). The motion is
GRANTED.

      The clerk of the 240th District Court is directed to deliver to the clerk of this court
the originals of State’s Exhibits 27, 30, and 31, compact discs, on or before August 6,
                                            1
2012. The clerk of this court is directed to receive, maintain, and keep safe these original
exhibits; to deliver them to the justices of this court for their inspection; and, upon
completion of inspection, to return the originals of State’s Exhibits 27, 30, and 31,
compact discs, to the clerk of the 240th District Court.



                                      PER CURIAM




                                             2